DETAILED ACTION
This office action is responsive to communication filed on January 18, 2022.
Response to Arguments
Applicant's arguments filed January 18, 2022 have been fully considered but they are not persuasive.  
Applicant argues, with respect to claim 10, that Madurawe does not teach or suggest a photodiode connected to a bias node and a boosting capacitor.
The Examiner respectfully disagrees.  Madurawe teaches a photodiode (302, figure 3A) connected to a bias node (photodiode voltage node, 303) to which a reset bias is input (paragraph 0037), and a boosting capacitor (312) connected between the floating diffusion (318) and a control node (VBB) where a boosting signal is input (see paragraph 0030), wherein the control node (VBB) is different from the bias node (303, see figure 3A).
Applicant argues, with respect to claim 1, that in Yamakawa, the boosting capacitor (59) is not connected between the floating diffusion and a control node where a boosting control signal is input.
The Examiner respectfully disagrees.  Yamakawa teaches a boosting capacitor (59, figure 3) connected between the floating diffusion (57) and a control node where a boosting control signal (42STR) is input (The boosting capacitor (59) is positioned vertically in figure 4 between the floating diffusion (57) and a control node where the boosting control signal (42STR) is input (i.e. the node located on the horizontal control line (42STR) shown in figure 4).).
Applicant argues, with respect to claim 14, that Madurawe does not teach or suggest at least “the reset transistor is switched from a turned-on state to a turned-off state, during a first time at which the first bias current of the first current circuit and the second bias current of the second current circuit are simultaneously provided to the output node, and the transfer transistor is switched from a turned-on state to a turned-off state, during a second time different from the first time at which the first bias current of the first current circuit and the second bias current of the second current circuit are simultaneously provided to the output node”, nor does the Office Action does not indicate otherwise.
The Examiner respectfully disagrees that Madurawe is required to teach these limitations.  Claim 14 is directed toward an apparatus (i.e. an image sensor).  The recitation that “the reset transistor is switched from a turned-on state to a turned-off state, during a first time at which the first bias current of the first current circuit and the second bias current of the second current circuit are simultaneously provided to the output node, and the transfer transistor is switched from a turned-on state to a turned-off state, during a second time different from the first time at which the first bias current of the first current circuit and the second bias current of the second current circuit are simultaneously provided to the output node” corresponds to method steps of operating the claimed apparatus and thus does not materially affect the structure of the apparatus.  As such, whether the prior art teaches these claim limitations is inconsequential regarding patentability of the claim.  See MPEP 2114(II).
Therefore, the rejection is maintained by the Examiner.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Madurawe (US 2016/0307949).
The Examiner’s response to Applicant’s arguments, as outlined above, is hereby incorporated into the rejection of claims 10-13 by reference.

	Consider claim 10, Madurawe teaches:
	An image sensor (figure 3A), comprising: 

	a transfer transistor (transfer gate, 310) connecting the photodiode (302, i.e. via transistor 304, see figure 3A) and a floating diffusion (318) in response to a transmission control signal (TX, paragraph 0030); 
	a reset transistor (314) connected between the floating diffusion (318) and a power node (VAA, see figure 3A, paragraph 0030); and 
	a boosting capacitor (312) connected between the floating diffusion (318, see figure 3A) and a control node (VBB, see figure 3A) where a boosting control signal is input (see paragraph 0030), and configured to adjust a capacity of the floating diffusion (318) in response to the boosting control signal (See the capacity of 318b and 318c in figure 3B compared to 220b and 220c in figure 2B, paragraphs 0030, 0031 and 0034.),
	wherein the control node (VBB) is different from the bias node (303, see figure 3A).
	Madurawe further teaches that the boosting control signal increases from a low level (i.e. ground) to a high level (i.e. negative voltage) before the transfer transistor (310) is turned on (e.g. at step 406 of figure 4, paragraph 0036), and decreases from a high level to a low level after the transfer transistor (310) is turned off (e.g. at step 410 of figure 4, paragraph 0036).  However, the Examiner notes that claim 10 is directed toward an apparatus (i.e. an image sensor).  This recitation corresponds to method steps of operating the claimed apparatus and thus does not materially affect the 

	Consider claim 11, and as applied to claim 10 above, Madurawe further teaches that an output node (e.g. the output node connecting the row-select transistor (322) to the column output line (324), as shown in figure 3A) outputs a voltage signal corresponding to a charge accumulated in the floating diffusion (see paragraph 0032).
	Claim 11 is directed toward an apparatus (i.e. an image sensor).  The recitation that “a first bias current and a second bias current having different magnitudes from each other are input to an output node for one period of horizontal scan time” corresponds to method steps of operating the claimed apparatus and thus does not materially affect the structure of the apparatus.  As such, whether the prior art teaches these claim limitations is inconsequential regarding patentability of the claim.  See MPEP 2114(II).

	Claim 12 is directed toward an apparatus (i.e. an image sensor).  The recitation that “the second bias current is input to the output node, in at least a portion of a time at which the first bias current is input to the output node” corresponds to method steps of operating the claimed apparatus and thus does not materially affect the structure of the apparatus.  As such, whether the prior art teaches these claim limitations is inconsequential regarding patentability of the claim.  In view of claim 12 not further limiting the apparatus of parent claim 11, Madurawe teaches the apparatus of claim 12 for the reasons provided with respect to claim 11.  See MPEP 2114(II).

	Claim 13 is directed toward an apparatus (i.e. an image sensor).  The recitation that “the output node receives only the first bias current, in a portion of the horizontal scan time” corresponds to method steps of operating the claimed apparatus and thus does not materially affect the structure of the apparatus.  As such, whether the prior art teaches these claim limitations is inconsequential regarding patentability of the claim.  In view of claim 13 not further limiting the apparatus of parent claim 11, Madurawe teaches the apparatus of claim 13 for the reasons provided with respect to claim 11.  See MPEP 2114(II).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa (US 2013/0001403) in view of Matsuura (US 8,189,082).
The Examiner’s response to Applicant’s arguments, as outlined above, is hereby incorporated into the rejection of claims 1-8 by reference.

	Consider claim 1, Yamakawa teaches:
	An image sensor (see figure 4), comprising: 
	a photodiode (51) connected to a bias node (e.g. ground, see figure 4), and configured to generate a charge in response to light (paragraph 0061); 

	a reset transistor (55) connected between the floating diffusion (57) and a power node (paragraph 0069); 
	a boosting capacitor (59) connected between the floating diffusion (57, see figure 4) and a control node where a boosting control signal (42STR) is input (The boosting capacitor (59) is positioned vertically in figure 4 between the floating diffusion (57) and a control node where the boosting control signal (42STR) is input (i.e. the node located on the horizontal control line (42STR) shown in figure 4).), and configured to adjust a capacity of the floating diffusion in response to the boosting control signal (STR, paragraphs 0063, 0070 and 0071); and 
	a bias circuit having a first current circuit (constant current source, 60) configured to supply a bias current to an output node (“OUTPUT”, figure 4) to which a voltage signal corresponding to a charge accumulated in the floating diffusion (57) is output (see paragraph 0068),
	wherein the control node is different from the bias node (see figure 4, above rationale).
	However, Yamakawa does not explicitly teach that the bias circuit has a second current circuit configured to supply a different bias current to the output node.
	Matsuura similarly teaches a pixel circuit (figure 11) comprising a first current circuit (e.g. transistor 22), and further teaches that the pixel circuit comprises a second current circuit (e.g. transistor 24) configured to output a second bias current (column 8, line 55 through column 9, line 3).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the bias circuit taught by Yamakawa comprise a second current circuit as taught by Matsuura for the benefit of enabling an increase in an output voltage range and thus dynamic range (Matsuura, column 8, lines 22-26).


	Claim 2 is directed toward an apparatus (i.e. an image sensor).  The recitation that “the transfer transistor is switched from a turned on state to a turned off state, during a second time at which the second bias current of the second current circuit is provided to the output node, and the second time is different from the first time” corresponds to method steps of operating the claimed apparatus and thus does not materially affect the structure of the apparatus.  As such, whether the prior art teaches these claim limitations is inconsequential regarding patentability of the claim.  In view of claim 2 not further limiting the apparatus of parent claim 1, Madurawe teaches the apparatus of claim 2 for the reasons provided with respect to claim 1.  See MPEP 2114(II).

	Claim 3 is directed toward an apparatus (i.e. an image sensor).  The recitation that “the boosting control signal decreases from a high level to a low level during the 

	Claim 4 is directed toward an apparatus (i.e. an image sensor).  The recitation that “the boosting control signal increases from a low level to a high level before the transfer transistor is turned on” corresponds to method steps of operating the claimed apparatus and thus does not materially affect the structure of the apparatus.  As such, whether the prior art teaches these claim limitations is inconsequential regarding patentability of the claim.  In view of claim 4 not further limiting the apparatus of parent claim 1, Madurawe teaches the apparatus of claim 4 for the reasons provided with respect to claim 1.  See MPEP 2114(II).

	Claim 5 is directed toward an apparatus (i.e. an image sensor).  The recitation that “the boosting control signal increases from a low level to a high level after the transfer transistor is turned on” corresponds to method steps of operating the claimed apparatus and thus does not materially affect the structure of the apparatus.  As such, whether the prior art teaches these claim limitations is inconsequential regarding patentability of the claim.  In view of claim 5 not further limiting the apparatus of parent 

	Consider claim 6, and as applied to claim 1 above, Yamakawa further teaches a selection transistor (54) connected between the output node (“OUTPUT”, figure 4) and the floating diffusion (57, see figure 4), and configured to output the voltage signal corresponding to the charge accumulated in the floating diffusion (57) to the output node (see paragraphs 0067 and 0068).
	The recitation that “the first bias current of the first current circuit is provided while the selection transistor is maintained in a turned off state” corresponds to method steps of operating the claimed apparatus and thus does not materially affect the structure of the apparatus.  As such, whether the prior art teaches these claim limitations is inconsequential regarding patentability of the claim.  See MPEP 2114(II).

	Claim 7 is directed toward an apparatus (i.e. an image sensor).  The recitation that “the boosting control signal increases from a low level to a high level after the reset transistor is turned off” corresponds to method steps of operating the claimed apparatus and thus does not materially affect the structure of the apparatus.  As such, whether the prior art teaches these claim limitations is inconsequential regarding patentability of the claim.  In view of claim 7 not further limiting the apparatus of parent claim 1, Madurawe teaches the apparatus of claim 7 for the reasons provided with respect to claim 1.  See MPEP 2114(II).

.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa (US 2013/0001403) in view of Matsuura (US 8,189,082), as applied to claim 1, and further in view of Inada (US 2021/0176458).

	Consider claim 9, and as applied to claim 1 above, Yamakawa teaches that the pixel circuit comprises the photodiode (51), the floating diffusion (57), the transfer transistor (52), the reset transistor (55) and the boosting capacitor (59, see figure 4).
	However, the combination of Yamakawa and Matsuura does not explicitly teach that the image sensor comprises a first semiconductor chip including an output node, and a second semiconductor chip connected to the output node through a metal pad.
	Inada similarly teaches an image sensor (figure 4) comprising a pixel array part (11) and a bias circuit (constant current source part, 13).  See paragraphs 0061, 0067, 0073 and 0083.

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the image sensor taught by the combination of Yamakawa and Matsuura be configured on first and second semiconductor chips in the manner taught by Inada for the benefit of reducing an entire chip area while enabling an advanced manufacturing process to be applied (Inada, paragraph 0084).

Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Madurawe (US 2016/0307949) in view of Inada (US 2021/0176458) and Matsuura (US 8,189,082).
The Examiner’s response to Applicant’s arguments, as outlined above, is hereby incorporated into the rejection of claims 14-19 by reference.

	Consider claim 14, Madurawe teaches:
	An image sensor (figure 3A), comprising: 
AA, see figure 3A, paragraph 0030), a transfer transistor (transfer gate, 310) configured to transfer the charge generated by the photodiode (302) to the floating diffusion (318, see paragraph 0032), a bias voltage supply terminal (VBB, see figure 3A) configured to supply a bias voltage to the photodiode (302) and the floating diffusion (318, see figure 3A, paragraphs 0030 and 0031), and an output node (e.g. the output node connecting the row-select transistor (322) to the column output line (324), as shown in figure 3A) configured to output a voltage signal corresponding to a charge accumulated in the floating diffusion (see paragraph 0032); and 
	a second substrate area connected to the output node (“The column readout circuitry resides in a location on the image sensor chip where the substrate is isolated from the pixel array substrate.” Paragraph 0032),
	wherein the bias voltage is a negative voltage (-VBB) with respect to a ground voltage (VGND) of the second substrate area (“Compared to VGND, this is a negative voltage, hence it is shown as -VBB in FIG. 3B.” See paragraphs 0034-0036).
	However, Madurawe does not explicitly teach that the second substrate area is a second chip connected through a metal pad, and including a first current circuit configured to output a first bias current.
	Inada similarly teaches an image sensor (figure 4) having a pixel array (11) comprises of pixels (2, figure 2), wherein each pixel (see figure 2) includes an output node connected to a column output line (32, see figure 2, paragraphs 0073 and 0083).

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the second substrate area taught by Madurawe be a second chip connected through a metal pad, and including a first current circuit configured to output a first bias current as taught by Inada for the benefit of reducing an entire chip area while enabling an advanced manufacturing process to be applied (Inada, paragraph 0084).
	However, the combination of Madurawe and Inada does not explicitly teach that the second semiconductor chip further comprises a second current circuit configured to output a second bias current.
	Matsuura similarly teaches a pixel circuit (figure 11) comprising a first current circuit (e.g. transistor 22), and further teaches that the pixel circuit comprises a second current circuit (e.g. transistor 24) configured to output a second bias current (column 8, line 55 through column 9, line 3).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the second semiconductor chip taught by the combination of Madurawe and Inada comprise a second current circuit as taught by Matsuura for the benefit of enabling an increase in an output voltage range and thus dynamic range (Matsuura, column 8, lines 22-26).
	Claim 14 is directed toward an apparatus (i.e. an image sensor).  The recitation that “the reset transistor is switched from a turned-on state to a turned-off state, during a first time at which the first bias current of the first current circuit and the second bias current of the second current circuit are simultaneously provided to the output node, and the transfer transistor is switched from a turned-on state to a turned-off state, during a second time different from the first time at which the first bias current of the first current circuit and the second bias current of the second current circuit are simultaneously provided to the output node” corresponds to method steps of operating the claimed apparatus and thus does not materially affect the structure of the apparatus.  As such, whether the prior art teaches these claim limitations is inconsequential regarding patentability of the claim.  See MPEP 2114(II).



	Consider claim 15, and as applied to claim 14 above, Madurawe further teaches that the first semiconductor chip further comprises a boosting capacitor (312) connected to the floating diffusion (318, see figure 3A), and configured to adjust a capacity of the floating diffusion in response to a boosting control signal (See the capacity of 318b and 318c in figure 3B compared to 220b and 220c in figure 2B, paragraphs 0030, 0031 and 0034.).

	Consider claim 16, and as applied to claim 15 above, Madurawe further teaches that the boosting control signal decreases from a high level (i.e. negative voltage level) to a low level (i.e. ground) after the transfer transistor is turned off (e.g. at step 410 of figure 4, paragraph 0036).  However, this recitation corresponds to method steps of 

	Consider claim 17, and as applied to claim 16 above, Madurawe further teaches that the boosting control signal increases from a low level (i.e. ground) to a high level (i.e. negative voltage level) before the transfer transistor is turned on (e.g. at step 406 of figure 4, paragraph 0036).  However, this recitation corresponds to method steps of operating the claimed apparatus, and thus does not further limit the structure of the apparatus of claim 15.  See MPEP 2114(II).

	Consider claim 18, and as applied to claim 16 above, Madurawe further teaches that the boosting control signal increases from a low level (i.e. ground) to a high level (i.e. negative voltage level) after the transfer transistor is turned on (e.g. by not optionally performing of the adjusting of the control signal (VBB) to ground in step 410 of figure 4).  However, this recitation corresponds to method steps of operating the claimed apparatus, and thus does not further limit the structure of the apparatus of claim 15.  See MPEP 2114(II).

	Consider claim 19, and as applied to claim 14 above, Madurawe further teaches that the first semiconductor chip further comprises: a source follower transistor (320, figure 3A) configured to generate the voltage signal corresponding to the charge accumulated in the floating diffusion (318, paragraph 0032); and 
.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696